

116 HR 5204 IH: Student Mental Health Rights Act
U.S. House of Representatives
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5204IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Ms. Porter (for herself, Mr. Courtney, and Ms. Mucarsel-Powell) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to study student mental health at institutions of higher
			 education and to issue guidance on compliance with the Americans with
			 Disabilities Act for mental health and substance use disorder policies of
			 institutions of higher education, and for other purposes.
	
 1.Short titleThis Act may be cited as the Student Mental Health Rights Act. 2.FindingsCongress finds the following:
 (1)Nearly all institutions of higher education are subject to— (A)the Americans with Disabilities Act (42 U.S.C. 12101 et seq.);
 (B)section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); or (C)the Fair Housing Act (42 U.S.C. 3601 et seq.).
 (2)The laws described in paragraph (1) prohibit discrimination on the basis of disability, defined as with respect to an individual, a physical or mental impairment that substantially limits one or more major life activities of such individual, a record of such an impairment, or being regarded as having such an impairment under section 3(1) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(1)).
 (3)Under section 2(a)(3) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101(a)(3)), Congress found that discrimination against individuals with disabilities persists in such critical areas as employment, housing, public accommodations, education, transportation, communication, recreation, institutionalization, health services, voting, and access to public services.
 (4)The laws described in paragraph (1) prohibit institutions of higher education from discriminating against students with disabilities, including by failing to provide reasonable accommodations or reasonable modifications to such students so that such students are able to fully participate in university life.
 (5)The laws described in paragraph (1) prohibit institutions of higher education from discriminating against students with a mental health disabilities, including by failing to provide the reasonable accommodations or reasonable modifications to such a student.
 (6)The vast majority of institutions of higher education lack a comprehensive plan for addressing and preventing discrimination against students with mental health disabilities or who are experiencing crises, in many cases—
 (A)requiring such students to leave the institution of higher education; (B)evicting such students from on-campus housing; and
 (C)establishing excessive and unnecessary impediments to the return of such students to the institution of higher education.
				3.Study
 (a)RequirementNot later than June 30, 2021, the Secretary shall complete a study on mental health conditions and substance use conditions including—
 (1)the prevalence of such conditions among students at institutions of higher education and policies to support students with respect to such conditions;
 (2)the policies of institutions of higher education with respect to students considering a leave of absence or return from absence due to such conditions; and
 (3)best practices for supporting students at institutions of higher education in making decisions regarding the management of such conditions, including the effect such practices have on graduation rates and degree completion.
 (b)ReportThe Secretary shall submit to the House Committee on Education and Labor a report on the findings of the study required by subsection (a).
 4.GuidanceNot later than June 30, 2021, the Secretary shall, in consultation with the Assistant Attorney General of the Civil Rights Division of the Department of Justice, issue guidance on—
 (1)the compliance of institutions of higher education with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) with respect to students with mental health conditions;
 (2)the legal obligations of institutions of higher education with respect to accommodating students with mental health conditions and students with substance use conditions; and
 (3)policies of institutions of higher education which may have a disparate impact on students with mental health conditions and students with substance use conditions.
			5.Definitions
 (a)Institution of Higher EducationThe term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (b)SecretaryThe term Secretary means the Secretary of Education. 